      Case: 5:21-cv-00062-KKC Doc #: 1 Filed: 03/01/21 Page: 1 of 11 - Page ID#: 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                     AT LEXINGTON
                                    Electronically Filed


 VICTORY GLOBAL, LLC d/b/a
 BROUGH BROTHERS DISTILLERY

                 Plaintiff

 v.                                                 Case No. ____________________

 FRESH BOURBON, LLC, d/b/a FRESH
 SPIRITS COMPANY,
 EDWARDS SPIRIT COMPANY, FRESH
 BOURBON DISTILLING
 COMPANY, and FRESH SPIRITS

                 Defendant.

 SERVE:          Sean Edwards
                 229 Ellerslie Park Blvd.
                 Lexington, KY 40515



                COMPLAINT AND PETITION FOR INJUNCTIVE RELIEF
                        AND DECLARATORY JUDGMENT

         Plaintiff Victory Global, LLC d/b/a Brough Brothers Distillery (“Victory Global”) for its

Complaint against Fresh Bourbon, LLC d/b/a Fresh Spirits Company, Edwards Spirit Company,

Fresh Bourbon Distilling Company, and Fresh Spirits (“Fresh Bourbon”) states as follows:

                                        INTRODUCTION
         1.     This is an action for federal unfair competition for false advertising pursuant to the

Lanham Act, common law unfair competition under Kentucky law, unfair and deceptive trade

practices under Kentucky statutory law, tortious interference with contractual and business

relationships and expectancies arising from Fresh Bourbon’s advertising, marketing, promotion as

“first black-owned bourbon distillery in Kentucky,” “the first African Americans who were not
   Case: 5:21-cv-00062-KKC Doc #: 1 Filed: 03/01/21 Page: 2 of 11 - Page ID#: 2




enslaved to make Kentucky bourbon,” “One of the first black-owned bourbon distilleries in

Kentucky,” and similar claims.

       2.      Plaintiff Victory Global started Brough Brothers Distillery in 2018.      Brough

Brothers Distillery is an African American owned bourbon distillery operating in Louisville,

Kentucky.

       3.      Brough Brothers Distillery is the first, and presently the only, African American

owned bourbon distillery in the Commonwealth of Kentucky, having obtained the appropriate

authorizations from the federal Alcohol and Tobacco Tax and Trade Bureau and Kentucky Alcohol

Board Commission.

       4.      Fresh Bourbon’s false advertising and misrepresentations have caused and will

continue to cause injury to Victory Global’s commercial interests.

                                            PARTIES
       5.      Victory Global is a Kentucky Limited Liability Company with a principal place of

business at 1460 Dixie Hwy, Louisville, KY 40210.

       6.      Fresh Bourbon is a Kentucky Limited Liability Company with a principal place of

business at 229 Ellerslie Park Blvd, Lexington, KY 40515. Fresh Bourbon’s registered agent is D.

Sean Edwards, 229 Ellerslie Park Blvd, Lexington, KY 40515.

                                    JURISDICTION AND VENUE

       7.      This Court has federal questions subject matter jurisdiction under 15 U.S.C. 1121,

28 U.S.C. 1338, and the Lanham Act.

       8.      This Court has supplemental jurisdiction of the Kentucky statutory claims and

Kentucky common law claims under 28 U.S.C. 1338(b) and 1367.

       9.      This Court has personal jurisdiction over Fresh Bourbon because it is incorporated

in and has its principal place of business in the Eastern District of Kentucky.

                                                 2
   Case: 5:21-cv-00062-KKC Doc #: 1 Filed: 03/01/21 Page: 3 of 11 - Page ID#: 3




        10.      Personal jurisdiction also exists over Fresh Bourbon because it markets its bourbon

in competition with Victory Global throughout the Commonwealth of Kentucky.

        11.      Venue is proper in this Court under 28 U.S.C. 1391(b)(2), (b)(3) and (c) as Fresh

Bourbon is subject to personal jurisdiction in this district and is, therefore, deemed to reside here.

                                                FACTS
        12.      Brothers Victor Yarbrough, Chris Yarbrough, and Bryson Yarbrough (collectively

the “Yarbrough Brothers”) organized Victory Global LLC through the Kentucky Secretary of State

on October 28, 2013.

        13.      The Yarbrough Brothers established Victory Global LLC, d/b/a Brough Brothers

Distillery, with the goal of being the first African American owners of a bourbon distillery in

Kentucky.

        14.      To comply with legal requirements concerning the operation of a bourbon distillery,

distillers like Victory Global must obtain appropriate authorizations from federal, state, and local

governmental entities.

        15.      The Alcohol and Tobacco Tax and Trade Bureau (“TTB”) regulates various aspects

of the distilled spirits industry in the United States.

        16.      To comply with TTB requirements, a distiller must apply with the TTB for a permit

to operate.

        17.      Once a distiller has received a federal distillery permit, the TTB must approve the

distiller’s spirit label.

        18.      Victory Global is authorized by the TTB as a distilled spirit producer and bottler

under Permit Number KY-S-20062.




                                                    3
   Case: 5:21-cv-00062-KKC Doc #: 1 Filed: 03/01/21 Page: 4 of 11 - Page ID#: 4




       19.     Once a distiller obtains its federal license, it is also required to obtain a license from

the Kentucky Department of Alcoholic Beverage Control (“ABC”) to produce, sell, or distribute

alcohol.

       20.     Victory Global is licensed by the Kentucky ABC as a Distiller Class B (056-DTB-

169578).

       21.     On December 31, 2020, Brough Brothers Distillery filled its first bourbon barrel to

begin the aging process.

       22.     As of the date of this filing, Fresh Bourbon does not have a distilled spirit producer

permit from the TTB.

       23.     Without a permit from the TTB, Fresh Bourbon cannot legally distill bourbon in

Kentucky.

       24.     As of the date of this filing, Fresh Bourbon is not licensed by the Kentucky ABC

to distill or distribute bourbon in Kentucky.

       25.     Without a license from the Kentucky ABC, Fresh Bourbon cannot legally distill or

distribute bourbon in Kentucky.

       26.     As of the date of this filing, Fresh Bourbon does not own or operate a bourbon

distillery in Kentucky.

       27.     On its website, Fresh Bourbon advertises itself as “Recognized by the State of

Kentucky as the First African Americans to make Kentucky bourbon that were not slaves.”

       28.     Fresh Bourbon has also advertised, represented, or held itself out as the “first black

owned distillery in Kentucky.”

       29.     Fresh Bourbon further claims to have the “first African American Master Distiller

in Kentucky since slavery.”



                                                   4
   Case: 5:21-cv-00062-KKC Doc #: 1 Filed: 03/01/21 Page: 5 of 11 - Page ID#: 5




        30.      Fresh Bourbon falsely claims that it owns or operates a distillery in Kentucky.

       COUNT I – UNFAIR COMPETITION – FALSE OR MISLEADING
REPRESENTATIONS OF SECTION 43(A) OF THE LANHAM ACT, 15 U.S.C. § 1225(a)
        31.      Victory Global incorporates by reference the allegations in Paragraphs 1-30 as if

fully set forth herein.

        32.      Fresh Bourbon has made and is continuing to make false and misleading statements

in commercial advertising and promotion concerning its status as a distillery and its production of

bourbon.

        33.      Fresh Bourbon caused the false and misleading statements to enter interstate

commerce.

        34.      Fresh Bourbon’s false or misleading statements include but are not limited to the

following:

              a. Fresh Bourbon’s principals are the first African Americans to make Kentucky
                 bourbon that were not slaves.

              b. Fresh Bourbon is the first black-owned/African American owned distillery in
                 Kentucky.

              c. Fresh Bourbon is one of the first black-owned/African American owned distilleries
                 in Kentucky.

              d. Fresh Bourbon employs the first African American Master Distiller in Kentucky
                 since slavery.

              e. Fresh Bourbon owns or operates a registered distillery in Kentucky.

        35.      Fresh Bourbon’s false and misleading representations actually deceived or are

intended to deceive current and potential purchasers of Victory Global’s Brough Brothers bourbon

as well as causing other financial losses to Victory Global’s Brough Brothers.

        36.      Fresh Bourbon’s false and misleading representations are material and are likely to

influence purchasing decisions.


                                                  5
   Case: 5:21-cv-00062-KKC Doc #: 1 Filed: 03/01/21 Page: 6 of 11 - Page ID#: 6




        37.      Fresh Bourbon’s false and misleading representations have injured and will

continue to injure Victory Global.

        38.      Fresh Bourbon’s statements and conduct described above constitute false or

misleading descriptions or representations of fact, which misrepresent the nature of Fresh

Bourbon’s status as a distiller, its product, and its commercial activities.

        39.      Fresh Bourbon’s statements and conduct, as described above, constitute unfair

competition in violation of Section 43(a)(1)(B) of the Federal Lanham Act, 15 U.S.C.

1125(a)(1)(B).

        40.      Fresh Bourbon’s ongoing violations of 15 U.S.C. 1125 were and are committed

knowingly, willfully, intentionally, and in bad faith.

        41.      By reason of Fresh Bourbon’s actions, Victory Global has suffered harm to its

reputation, commercial interests, and the goodwill associated with its product. Unless Fresh

Bourbon is restrained from its actions, Victory Global will continue to be irreparably harmed.

        42.      As a direct and proximate result of Fresh Bourbon’s conduct, Victory Global has

suffered and will continue to suffer damages in an amount to be proved at trial.

                   COUNT II – COMMON LAW UNFAIR COMPETITION
        43.      Victory Global incorporates by reference the allegations in Paragraphs 1-42 as if

fully set forth herein.

        44.      Fresh Bourbon is unlawfully using, advertising, and promoting false, deceptive, and

misleading materials concerning its bourbon, including the following:

              a. Fresh Bourbon’s principals are the first African Americans to make Kentucky
                 bourbon that were not slaves.

              b. Fresh Bourbon is the first black-owned/African American owned distillery in
                 Kentucky.


                                                  6
   Case: 5:21-cv-00062-KKC Doc #: 1 Filed: 03/01/21 Page: 7 of 11 - Page ID#: 7




              c. Fresh Bourbon is one of the first black-owned/African American owned distilleries
                 in Kentucky.

              d. Fresh Bourbon employs the first African American Master Distiller in Kentucky
                 since slavery.

              e. Fresh Bourbon owns or operates a registered distillery in Kentucky.

        45.      Fresh Bourbon is in a competing business with Victory Global in that both are

African American owned Kentucky bourbon companies.

        46.      Fresh Bourbon’s wrongful acts have caused and will continue to cause confusion

or mistake to deceive the public as to Victory Global’s Brough Brothers Bourbon.

        47.      By reason of Fresh Bourbon’s actions, Victory Global has suffered harm to its

reputation, the commercial value of its product, and the goodwill associated therewith. Unless

Fresh Bourbon is restrained from its actions, Victory Global will continue to be irreparably

harmed.

        48.      Fresh Bourbon’s actions constitute unfair competition under the common law of

Kentucky.

        49.      As a direct and proximate result of Fresh Bourbon’s conduct, Victory Global has

suffered and will continue to suffer damages in an amount to be proved at trial.

                   COUNT III – UNFAIR AND DECEPTIVE TRADE PRACTICES

        50.      Victory Global incorporates by reference the allegations in Paragraphs 1-49 as if

fully set forth herein.

        51.      Fresh Bourbon has made and is continuing to make false, deceptive, and misleading

materials concerning its product, which is in a competing business with Victory Global.




                                                  7
   Case: 5:21-cv-00062-KKC Doc #: 1 Filed: 03/01/21 Page: 8 of 11 - Page ID#: 8




        52.      Fresh Bourbon, in the course of its business has confused, misled, or deceived

consumers, the public, and the trade as to the nature of their competing bourbon product, and has

represented that its bourbon has a provenance that it does not have.

        53.      By reason of the acts set forth above, Fresh Bourbon has been and is engaged in

deceptive acts or practices, which may be knowing and willful, in the conduct of a business, trade

or commerce in violation of Kentucky Revised Statutes 365.100 and 365.990.

        54.      Fresh Bourbon has made and will continue to make substantial profits and gains to

which they are not entitled.

        55.      Fresh Bourbon intends to continue its deceptive acts or practices, unless restrained

by this Court.

        56.      Fresh Bourbon’s acts have damaged and will continue to damage Victory Global,

and Victory Global has no adequate remedy at law.

  COUNT IV – TORTIOUS INTERFERENCE WITH CONTRACTUAL OR BUSINESS
                   RELATIONSHIPS OR EXPECTANCIES
        57.      Victory Global incorporates by reference the allegations in Paragraphs 1-56 as if

fully set forth herein.

        58.      Victory Global had and has current, ongoing contractual and/or business

relationships or expectancies with third parties, including actual and potential customers in

connection with the sales of its bourbon.

        59.      Fresh Bourbon had knowledge of the contractual and/or business relationships or

expectancies of Victory Global.

        60.      Fresh Bourbon intentionally and improperly interfered with Victory Global’s

business relationships or expectancies, causing a breach, disruption, or termination of contractual

or business relationships or expectancies.

                                                  8
   Case: 5:21-cv-00062-KKC Doc #: 1 Filed: 03/01/21 Page: 9 of 11 - Page ID#: 9




        61.      Victory Global has suffered damages in an amount to be proved at trial as a result

of Fresh Bourbon’s tortious interference with Victory Global’s contractual and business

relationships or expectancies.

                               COUNT V – INJUNCTIVE RELIEF

        62.      Victory Global incorporates by reference the allegations in Paragraphs 1-61 as if

fully set forth herein.

        63.      Victory Global has a strong likelihood of success on the merits of this action.

        64.      Victory Global will otherwise suffer irreparable injury if Fresh Bourbon continues

to make false and misleading statements about its product, as outlined above.

        65.      Pursuant to 28 U.S.C. 2201-2202 and Fed.R.Civ.P. 57 and 65, Victory Global seeks

a declaration that:

              a. Victory Global’s principals are the first African Americans to make Kentucky
                 bourbon that were not slaves.

              b. Victory Global is the first black-owned/African American owned distillery in
                 Kentucky.

              c. Victory Global employs the first African American Master Distiller in Kentucky.

              d. Victory Global owned and operated a registered distillery in Kentucky before Fresh
                 Bourbon did.

        66.      Further, pursuant to 28 U.S.C. 2201-2202 and Fed.R.Civ.P. 57 and 65, Victory

Global seeks to enjoin Fresh Bourbon from making the following statements as well as other

similarly misleading statements:

              a. Fresh Bourbon’s principals are the first African Americans to make Kentucky
                 bourbon that were not slaves.

              b. Fresh Bourbon is the first black-owned/African American owned distillery in
                 Kentucky.


                                                  9
 Case: 5:21-cv-00062-KKC Doc #: 1 Filed: 03/01/21 Page: 10 of 11 - Page ID#: 10




            c. Fresh Bourbon is one of the first black-owned/African American owned distilleries
               in Kentucky.

            d. Fresh Bourbon employs the first African American Master Distiller in Kentucky
               since slavery.

            e. Fresh Bourbon owns or operates a registered distillery in Kentucky.
                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Victory Global, LLC d/b/a Brough Brothers Distillery,

respectfully seeks:

        1.     Injunctive relief permanently enjoining Defendant Fresh Bourbon, LLC from
advertising or promoting its product in such a way that causes confusion, mistake, or deception as
to Fresh Bourbon’s products, including, specifically, an injunction prohibiting Fresh Bourbon LLC
from representing that:

             a. Fresh Bourbon’s principals are the first African Americans to make Kentucky
                bourbon that were not slaves.

             b. Fresh Bourbon is the first black-owned/African American owned distillery in
                Kentucky.

             c. Fresh Bourbon is one of the first black-owned/African American owned
                distilleries in Kentucky.

             d. Fresh Bourbon employs the first African American Master Distiller in Kentucky
                since slavery.

             e. Fresh Bourbon has a registered distillery in Kentucky.

       2.      Actual damages;

       3.      Treble damages;

       4.      Costs;

       5.      Declaratory judgment that:

             a. The principals of Victory Global d/b/a Brough Brothers Distillery are the first
                African Americans to make Kentucky bourbon that were not slaves.

             b. Victory Global d/b/a Brough Brothers Distillery is the first black-owned distillery
                in Kentucky.

                                                10
 Case: 5:21-cv-00062-KKC Doc #: 1 Filed: 03/01/21 Page: 11 of 11 - Page ID#: 11




            c. Victory Global d/b/a Brough Brothers Distillery employs the first African
               American Master Distiller in Kentucky.

            d. Victory Global d/b/a Brough Brothers Distillery is the first African American
               owned distillery

            e. Victory Global d/b/a Brough Brothers Distillery is the first African American
               owned distillery to produce (distill) Kentucky Bourbon.

            f. Victory Global d/b/a Brough Brothers Distillery owned and operated a registered
               distillery in Kentucky before Fresh Bourbon did.

   6. Reasonable attorneys’ fees pursuant to 15 U.S.C. 117(a), Section 35(a) of the Lanham Act;
      and

   7. Any further relief to which Victory Global may be entitled under the law or in equity.


                                       JURY DEMAND
       Plaintiff Victory Global, LLC hereby requests a jury trial for all claims as provided for in

Fed.R.Civ.P. 38.

                                                 Respectfully submitted,

                                                 FROST BROWN TODD LLC

                                                 /s/ D. Christopher Robinson
                                                 D. Christopher Robinson
                                                 Allison W. Weyand
                                                 400 West Market Street, 32nd Floor
                                                 Louisville, KY 40202
                                                 T: (502) 589-5400
                                                 F: (502) 581-1087
                                                 crobinson@fbtlaw.com
                                                 aweyand@fbtlaw.com
                                                 Counsel for Plaintiff,
                                                 Victory Global, LLC d/b/a Brough Brothers
                                                 Distillery

4851-9938-0442



                                                11
